            Case 3:21-cr-00023-JWD-RLB                         Document 9            04/07/21 Page 1 of 1




                                     UNITED STATES DISTRICT COURT

                                     MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                                                   MAGISTRATE

VERSUS
                                                                                           NO. 21-37-UNA
MATTHEW WALSH

                             ORDER OF DETENTION PENDING TRIAL

                                                         FINDINGS

          In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing was

held. The defendant stipulated to detention, reserving his right to reopen the issue of detention

should his circumstances change. The government did not object, and the court ordered the

defendant detained subject to his right to another detention hearing upon petitioning the court for

same.


                                 DIRECTIONS REGARDING DETENTION

          MATTHEW WALSH is committed to the custody of the Attorney General or his designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held
in custody pending appeal. MATTHEW WALSH shall be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a Court of the United States or on request of an attorney for the government, the person in charge
of the corrections facility shall deliver the Defendant to the United States marshal for the purpose of an appearance in connection
with a Court proceeding.



          Signed in Baton Rouge, Louisiana, on April 5, 2021.



                                                                      S
                                                            SCOTT D. JOHNSON
                                                            UNITED STATES MAGISTRATE JUDGE
